COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NO.
 2-10-054-CR
 
 
JOHN CHARLES MALEY                                                       APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On
November 17, 2009, appellant John Charles Maley pleaded guilty to possession
with intent to deliver a controlled substance of less than one gram.  In accordance with the plea bargain, the
trial court sentenced appellant to three years=
imprisonment.  Appellant later filed a
motion for new trial and a notice of appeal, but the trial court=s
certification of his right to appeal shows that this case Ais a
plea‑bargain case, and [appellant] has NO right of appeal.@
On
February 9, 2010, we sent a letter to appellant=s
counsel informing her of the trial court=s
certification and giving appellant, or any party desiring to continue the
appeal, until February 19, 2010, to file a response showing grounds for
continuing the appeal.  See Tex.
R. App. P. 25.2(a)(2).  We stated that
the appeal could be dismissed unless we received such a response.  See Tex. R. App. P. 44.3.  We have not received any response.
Accordingly,
we dismiss this appeal.  See Tex.
R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.CFort
Worth 2005, no pet.).
PER CURIAM
 
PANEL: GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.